The President,
delivered the following as the opinion of the Court. *
The Court is of opinion, that there is no error in the decree, except so far as it gives costs to the appellee in the Chancery Court, as to which the said decree is erroneous; therefore it is decreed and ordered, that the same be reversed and annulled, and that the appellant do pay unto the appellee, as the party substantially prevailing, his costs by him in this behalf expended, &ic. and it is further ordered and decreed, that the bill of the appellant be dismissed.

 Judges Cabell and Carr, absent.